Wyly, J.
Appellees move to dismiss this appeal because the court has no jurisdiction, the matter in dispute not exceeding five hundred dollars.
Plaintiff enjoins a' judgment against him as security on two injunction bonds for twenty per cent, on the two executions enjoined, that is to say, twenty per cent, on one execution for ono thousand dollars, fifty dollars attorney’s fees and costs, and twenty per cent, on tho other execution for three hundred and seven dollars and sixty-two cents, fifty dollars attorney’s fees and costs.
The matter in dispute is not the full amount of the two executions ; it is the amount of twenty per cent, thereon, attorney’s fees and costs, for which judgment was rendered against the plaintiff— this is less than five hundred dollars. Appellant contends that the value of his lot seized to satisfy said judgment against him exceeds five hundred dollars in valuó, and therefore this court has jurisdiction on that account. He cites the decisions in 12 R. 519; 6 R. 4, and 1 A. 310, to support his position that this court has jurisdiction whore the value.of the property seized exceeds five hundred dollars, although the judgment under which it was seized- is below that amount.
The cases he has cited refer to the opposition and injunction of third parties who claim to he owners of the thing seized. In such cases the matter in dispute is not the judgment, hut the ownership of the property seized. In this case, however, the property of the plaintiff was *308seized by tbe sheriff under an execution against him; and tbe contestation is about tbe validity of tbe judgment, and not tbe ownership of tbe property. Tbe matter in dispute is therefore below tbe jurisdiction of this court.
It is therefore ordered that this appeal be dismissed at appellant’s costs.